Citation Nr: 9904008	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with chronic low back pain, status post fusion of the 
lumbosacral spine with extreme laminectomy changes from L2-
L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from October 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the condition in issue.

The veteran contends that his current low back disability 
resulted from over 200 parachute jumps he completed during 
active service.  Additional development is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  

There are potentially relevant medical records that the RO 
should attempt to obtain.  For example, the veteran has 
reported being treated for a low back disorder by J. Paul 
Maddox, M.D., John H. Haley, M.D. and Dr. Silvernail 
(Southeast Alabama Medical Center and/or Southern Bone & 
Joint Specialists) as early as 1958.  In June 1996, the RO 
requested medical records from Drs. Haley and Maddox, dated 
from 1975.  Medical records dated in 1995 and 1996 were 
received with a notation to only "send most recent office 
notes & copy of operative report."  Thus, it appears that 
the veteran's complete treatment records have not been 
obtained from these doctors.  

The veteran further stated that he was treated by Dr. Soroto, 
then of Boutwell Clinic in Columbus, Georgia, both during and 
immediately after active service.  He reportedly attempted to 
obtain these records but was told by the clinic that they 
"get rid of the records after 10 years."  He indicated that 
he did not know how to contact Dr. Soroto, but he believed 
that he had moved to the Mayo Clinic in Rochester, Minnesota.  
The veteran also stated that he was treated by Dr. Azero in 
Columbus, Georgia, in the 1950s.  Therefore, the RO should 
make arrangements to obtain these records on remand.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In June 1996, the RO also requested the veteran's treatment 
records from J. Antonio Aldrete, M.D., dated from 1973 to 
1975; however, this request was returned to the RO by the 
post office as Dr. Aldrete was no longer at the designated 
address.  The RO then notified the veteran that it was unable 
to obtain Dr. Aldrete's records, and requested that he submit 
them.  A new address for Dr. Aldrete at Diagnostic Imaging 
Center in Pensacola, Florida, is indicated on recent 
treatment records submitted by the veteran.  As the case must 
be remanded, additional efforts to obtain Dr. Aldrete's 
earlier treatment records of the veteran are warranted.

Further, the veteran has stated that he was discharged from 
the Air Force in 1988 because of his low back disorder.  He 
reportedly served in the Navy and/or Air Force National Guard 
from 1946 to 1951 and from 1955 to 1988.  See Veteran's 
Application for Compensation or Pension, received on May 30, 
1996.  On remand, the RO should contact the appropriate 
agencies, as well as the National Personnel Records Center 
(NPRC), and request verification of the complete dates of the 
veteran's service and request copies of his complete service 
medical records.

Finally, the RO should schedule the veteran for a VA 
examination in order to obtain an opinion regarding the date 
of onset and etiology of any current low back disorder.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek a medical opinion as to whether the 
claimant's current disabilities are in any way related to or 
a residual of those experienced in service.); Wilson  v. 
Derwinski, 2 Vet. App. 16 (1991) (the development of facts 
pertinent to the veteran's claim includes conducting an 
examination and asking the examiner to express an opinion as 
to whether the veteran's current disability is related to any 
disease or disability treated in service).  

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and ensure that appellate 
consideration is fully informed, this claim is REMANDED for 
the following:

1.  Contact the NPRC, or any other indicated 
agency, and request complete verification of 
the dates of the veteran's service, as well 
as the type of service during each period of 
enlistment, i.e., whether it was active duty, 
active duty for training or inactive duty 
training.  All periods of active duty for 
training or inactive duty training should be 
separately noted.  Request copies of the 
veteran's complete service medical records 
from all periods of duty (including National 
Guard records).

2.  Ask the veteran to identify the names and 
complete addresses of all medical providers 
who have treated him for a low back disorder, 
both during and after his separation from 
active service, and request all records of 
any treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
treatment received from Dr. Soroto, now at 
the Mayo Clinic in Rochester, Minnesota, 
dated both during and after the veteran's 
active service; from Dr. Azero, dated in the 
1950s; from J. Paul Maddox, M.D., John H. 
Haley, M.D. and Dr. Silvernail (Southeast 
Alabama Medical Center and/or Southern Bone & 
Joint Specialists) dated from 1958 forward; 
and from J. Antonio Aldrete, M.D. (Diagnostic 
Imaging Center in Pensacola, Florida), dated 
from 1973 forward.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

3.  Schedule the veteran for an appropriate 
VA examination. The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are to 
be performed.

The examiner should render diagnoses of 
all current low back disorder(s) found to 
be present.  The examiner should also 
provide an opinion as to the date of 
onset and etiology of any low back 
disorder(s) identified on examination, 
including an opinion as to whether it is 
at least as likely as not that any 
current low back disorder(s) is related 
to any disease or injury incurred during 
the veteran's active service, e.g., 
parachute jumps.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claims file is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 7 -


